Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 

The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims  of U.S. Patent No. 11.02385.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the context of the claimed invention is the same as the context of the cited claims 1-25 of the U.S. patent.
   	Current Application 				17/024180
1 A method in a server of a publish-subscribe messaging system for recipient-based filtering of a message that relates to a topic to which consumers are subscribed, the method comprising: receiving a request to publish a message in the publish-subscribe messaging system according to the topic; automatically selecting a set of one or more consumer identifiers for intended recipients for the message; adding the set of consumer identifiers to the message; and adding the message to an event bus, wherein the message is to be delivered to only a subset of all of the consumers that are subscribed to the topic based on the added consumer identifiers
1.  method in a server of a publish-subscribe messaging system for recipient-based filtering of a message that relates to a topic to which consumers are subscribed, the method comprising: adding the message to an event bus, wherein the message includes at least a body and an attribute that includes a set of one or more consumer identifiers for intended recipients for the message; retrieving the message from the vent bus; responsive to determining that the attribute of the message includes the set of consumer identifiers, wherein the set of consumer identifiers includes fewer identifiers than for all of the consumers, performing: responsive to determining that the set of consumer identifiers includes the identifier for a consumer from the consumers, adding the message to a queue associated with the consumer, wherein the queue is one of a pluraliry of associated with  associated with a respective one of the consumers; and delivering the message to only a subset of all of the consumers that corresponds to the intended recipients based on a subset of the plurality of ueues to which the message was added.future communications between the load balancer and the identified application.
2. The method of claim 1, wherein the adding the set of consumer identifiers to the message includes: adding the set of consumer identifiers to an attribute of a body of the message.
3. The method of claim 1, wherein the identified application is provided by one of a webserver, an application server, and a database server.
3. The method of claim 1, wherein the adding the set of consumer identifiers to the message includes: adding the set of consumer identifiers to an attribute of a header of the message.
4.  The method of claim 1, wherein the identified application is the application that has sent the packet, wherein the health-check metrics comprise a response time of the application that is longer than a particular threshold value.
4. The method of claim 1, wherein the set of consumer identifiers is encrypted and a remaining portion of the message is encrypted separately.
5. The method of claim 1, wherein the health-check metrics comprise one of a frequency of access to a database and a number of database operations performed by the identified application that is below a particular threshold value.
5. The method of claim 1, wherein the automatically selecting the set of consumer identifiers is performed based on one or more of the topic, a publisher of the message, consumer identifiers included in one or more messages that share common attributes with the message, one or more consumers that have registered with a server of the publish-subscribe messaging system, one or more consumers that are active.
6. The method of claim 1, wherein the health-check metrics comprise an indication that the identified application has failed based on a status code identified in a packet layer over a transport layer of the packet method of claim 1, wherein the health-check metrics comprise an indication that the identified application has failed based on a status code identified in a packet layer over a transport layer of the packet.
6. The method of claim 1, wherein the automatically selecting the set of consumer identifiers is performed to enforce privileges accorded to one or more of a publisher of the message and the intended recipients.
7. The method of claim 1 further comprising: identifying one or more protocols used in one or more layers of the packet; and analyzing the information in one or more layers of the packet to determine metrics for the identified protocols.
7. non-transitory machine-readable medium that provides instructions that, when executed by a processor, are capable of causing the processor to perform operations for recipient- based filtering of a message that relates to a topic to which consumers are subscribed, the operations comprising: receiving a request to publish a message in a publish-subscribe messaging system according to the topic; automatically selecting a set of one or more consumer identifiers for intended recipients for the message; adding the set of consumer identifiers to the message; and adding the message to an event bus, wherein the message is to be delivered to only a subset of all of the consumers that are subscribed to the topic based on the added consumer identifiers.
8. A non-transitory machine readable medium storing a program for providing health-check metrics for a network, the program executable by a processing unit, the program comprising sets of instructions for: at a deep packet inspector executing on a physical host in a datacenter receiving, from a load balancer executing on the physical host a copy of a network packet copied at the load balancer, the packet comprising a plurality of layers, each layer corresponding to a communication protocol in a plurality of communication protocols; identifying an application referenced in the packet; analyzing the information above a transport layer of the packet to determine health- check metrics for the application comprising an indication of the application potentially failing; and sending the determined health-check metrics to the load balancer to 
8. The non-transitory machine-readable medium of claim 7, wherein the adding the set of consumer identifiers to the message includes: adding the set of consumer identifiers to an attribute of a body of the message.
10. The non-transitory machine readable medium of claim 8, wherein the identified application is provided by one of a webserver, an application server, and a database server boarding of the VNFD file; and enable the VNF in a catalog of the SDC module.
non-transitory machine-readable medium of claim 7, wherein the adding the set of consumer identifiers to the message includes: adding the set of consumer identifiers to an attribute of a header of the message.
11. The non-transitory machine readable medium of claim 8, wherein the identified application is the application that has sent the packet, wherein the health-check metrics comprise a response time of the application longer than a particular threshold value.
10. The non-transitory machine-readable medium of claim 7, wherein the set of consumer identifiers is encrypted and a remaining portion of the message is encrypted separately.
12. The non-transitory machine readable medium of claim 8, wherein the health-check metrics comprise one of a frequency of access to a database and a number of database operations performed by the identified application that is below a particular threshold value.
11. The non-transitory machine-readable medium of claim 7, wherein the automatically selecting the set of consumer identifiers is performed based on one or more of the topic, a publisher of the message, consumer identifiers included in one or more messages that share common attributes with the message, one or more consumers that have registered with a server of the publish-subscribe messaging system, one or more consumers that are active.
14. The non-transitory machine readable medium of claim 8, the program further comprising sets of instructions for: identifying one or more protocols used in one or more layers of the packet; and analyzing the information in one or more layers of the packet to determine metrics for the identified protocols.
12. The non-transitory machine-readable medium of claim 7, wherein the automatically selecting the set of consumer identifiers is performed to enforce privileges accorded to one or more of a publisher of the message and the intended recipients.  

15. A system comprising: a set of processing units; and a non-transitory machine readable medium storing a program for providing health-check metrics for a network, the program executable by a processing unit in the set of processing units, the program comprising sets of instructions for: at a deep packet inspector executing on a physical host in a datacenter receiving, from a load balancer executing of the physical host a copy of a network packet copied at the load balancer, the packet comprising a plurality of layers, each layer corresponding to a communication protocol in a plurality of communication protocols; identifying an application referenced in the packet; analyzing the information above a transport layer of the packet to determine health-check metrics for the application comprising an indication of the application failing; and sending the determined health-check metrics to the load balancer to reduce future communications between the load balancer and the identified application..
13. A server of a publish-subscribe messaging system for recipient-based filtering of a message that relates to a topic to which consumers are subscribed, the electronic device comprising: a non-transitory machine-readable medium that provides instructions that, when executed by a processor, are capable of causing the processor to perform operations comprising: receiving a request to publish a message in the publish-subscribe messaging system according to the topic; automatically selecting a set of one or more consumer identifiers for intended recipients for the message; adding the set of consumer identifiers to the message; and adding the message to an event bus, wherein the message is to be delivered to only a subset of all of the consumers that are subscribed to the topic based on the added consumer identifiers.
17. The system of claim 15, wherein the identified application is provided by one of a webserver, an application server, and a database server.
14. The electronic device of claim 13, wherein the adding the set of consumer identifiers to the message includes: adding the set of consumer identifiers to an attribute of a body of the message.
18. The system of claim 15, wherein the identified application is the application that has sent the packet, wherein the health-check metrics comprise a response time of the application that is longer than a particular threshold value.
15. The electronic device of claim 13, wherein the adding the set of consumer identifiers to the message includes: adding the set of consumer identifiers to an attribute of a header of the message.
19. The system of claim 15, wherein the health-check metrics comprise one of a frequency of access to a database and a number of database operations performed by the identified application that is below a particular threshold value entire contents of the archive; on-board the VNFD file; on-boarding the VNFC software element artifacts after the on-boarding of the VNFD file; and enable the VNF in a catalog of the SDC module.
16. The electronic device of claim 13, wherein the set of consumer identifiers is encrypted and a remaining portion of the message is encrypted separately.
20. The system of claim 15, wherein the health-check metrics comprise an indication that the identified application has failed based on a status code identified in a packet layer over a transport layer of the packet.
17. The electronic device of claim 13, wherein the automatically selecting the set of consumer identifiers is performed based on one or more of the topic, a publisher of the message, consumer identifiers included in one or more messages that share common attributes with the message, one or more consumers that have registered with a server of the publish-subscribe messaging system, one or more consumers that are active.

18. The electronic device of claim 13, wherein the automatically selecting the set of consumer identifiers is performed to enforce privileges accorded to one or more of a publisher of the message and the intended recipients.




				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/THANH T NGUYEN/                                                                        Primary Examiner, Art Unit 2448